            Case 4:20-cv-01265-LPR Document 8 Filed 04/07/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

IKE NUNN,
ADC #152571                                                                                       PLAINTIFF

v.                                    Case No. 4:20-cv-1265-LPR-BD

STATE OF ARKANSAS and
ADC                                                                                           DEFENDANTS

                                                    ORDER

         The Court has received a Recommendation for dismissal from Magistrate Judge Beth

Deere. (Doc. 7). Mr. Nunn has not filed any objections, and the time for doing so has passed.

After careful consideration of the Recommendation and a de novo review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in its entirety.1

         Mr. Nunn’s Complaint is DISMISSED without prejudice for failure to state a claim. The

Court certifies that this dismissal constitutes a “strike” for purposes of 28 U.S.C. § 1915 and that

an in forma pauperis appeal of this dismissal would be frivolous and would not be taken in good

faith.


         IT IS SO ORDERED this 7th day of April 2021.



                                                             ________________________________
                                                             LEE P. RUDOFSKY
                                                             UNITED STATES DISTRICT JUDGE




1
 In addition to what Judge Deere’s Recommendation says, the Court also wants to note that the Original Complaint
(Doc. 1), whether considered alone or in tandem with the Motion for Further Proceedings (Doc. 5), failed to state a
viable claim. Moreover, the suit appears to be frivolous and in the realm of incoherent.
